Citation Nr: 0101813	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-00 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for postoperative residuals 
of colon cancer.  

Entitlement to service connection for a right knee condition.  

Entitlement to an increased (compensable) rating for 
postoperative residuals of excision of the bursa of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1962 to August 
1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  A rating decision in April 1966 denied service 
connection for colon cancer secondary to exposure to toxic 
substances.  In July 1997, a rating decision denied service 
connection for colon cancer secondary to the veteran's 
service-connected neurilemmoma.  

In August 1998, a hearing was held at the Board before a 
Member who is no longer at the Board.  See 38 U.S.C.A. 
§ 7102(b) (West 1991).  The veteran was subsequently given 
the option of testifying at a hearing before another Member 
of the Board, but he declined.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Board 
believes that a medical opinion is needed as to whether or 
not the veteran's right knee condition is due to his service-
connected left knee disability or, as he has also contended, 
due to his claimed exposure to environmental toxins.  In 
addition, a medical opinion is needed as to whether or not 
his colon cancer was caused by his claimed exposure to 
environmental toxins, as he has claimed.  

Further, the Court held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court also stressed that, because disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
Although the veteran was afforded a VA orthopedic examination 
in March 2000, the report of that examination does not 
reflect that the examiner reviewed the record.  Moreover, the 
examiner did not comment on functional impairment of the 
veteran's left knee or on the presence of or the degree of 
any impairment due to instability of the knee, as other 
examiners have done.  Therefore, another examination should 
be scheduled.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for either of his knees 
or a colon disorder.  All records so 
received should be associated with the 
claims folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The veteran should then be scheduled 
for orthopedic and general medical 
examinations.  All tests deemed by the 
examiners to be necessary, including x-
rays, should be completed.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners prior to the examinations.  The 
examiners' reports should fully set forth 
all current complaints and pertinent 
clinical findings.  The reports should 
also indicate whether or not the 
examiners reviewed the claims file.  

a.  The orthopedic examiner should 
give consideration to any loss due 
to reduced or excessive excursion, 
or due to decreased strength, speed, 
or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  
In particular, the examiner should 
comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or 
pain on use, and should state 
whether any pain claimed by the 
appellant is supported by adequate 
pathology, e.g., muscle spasm, and 
is evidenced by his visible 
behavior, e.g., facial expression or 
wincing, on pressure or 
manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but 
should include all structures 
pertinent to movement of the joint.  
It is important for the examiner's 
report to include a description of 
the above factors that pertain to 
functional loss due to the left knee 
disability that develops on use.  In 
addition, the examiner should 
express an opinion as to whether 
pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly 
limit functional ability of the 
affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on 
use or during flare-ups.  The 
examiner should also specifically 
comment on the presence of and 
severity of any instability of the 
left knee.  The examiner should 
further be requested to provide a 
medical opinion as to whether it is 
at least as likely as not that any 
current right knee condition 
resulted from or is due to the 
service-connected left knee 
disability or that any such right 
knee condition resulted from the 
veteran's claimed exposure to 
environmental toxins during service.  

b.  The general medical examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
colon cancer and any current 
residuals thereof resulted from or 
were due to his claimed exposure to 
environmental toxins during service.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 concerning the service-connected 
left knee disability.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the case was last considered 
by the RO, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



